Exhibit 10.1

 



FIRST AMENDMENT TO LEASE

 

I.       PARTIES AND DATE.

 

This First Amendment to Lease (“Amendment”) dated May 7, 2020, is by and between
IRVINE BUSINESS CENTER LLC, a Delaware limited liability company (“Landlord”),
and LANTRONIX, INC., a Delaware corporation (“Tenant”).

 

II.       RECITALS.

 

On January 9, 2015, Landlord (successor-in-interest to The Irvine Company LLC, a
Delaware limited liability company) and Tenant entered into a lease (“Lease”)
for space in a building located at 7535 Irvine Center Drive, Suite 100, Irvine,
California (the “Premises”).

 

Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent, and to make such other modifications as are set forth in
“III. MODIFICATIONS” next below.

 

III.       MODIFICATIONS.

 

A.       Basic Lease Provisions. The Basic Lease Provisions are hereby amended
as follows:

 

1.                Item 5 is hereby deleted in its entirety and substituted
therefore shall be the following:

 

“5.       Lease Term: The Term of this Lease shall expire on January 31, 2022.”

 

2.                Item 6 is hereby amended by adding the following:

 

Months of Term or
Period Monthly Rate Per
Square Foot Monthly Basic Rent 1/1/21 to 12/31/21 $1.70 $45,724.90* 1/1/22 to
1/31/22 $1.77 $47,607.69

 

*Tenant shall only be required to pay 50% of the Basic Rent due hereunder for
the month of January, 2021 (i.e., $22,862.45).

 

B.               Signs. Tenant’s signage rights pursuant to Section 5.2 of the
Lease, including the “building top” signage, shall remain in full force and
effect during the Term ending January 31, 2022, except that the deadline for
Tenant to install such signage shall be extended to June 30, 2021.

 

C.               Right to Extend this Lease. Section 2 of Exhibit G to the Lease
entitled “Right to Extend this Lease” shall remain in full force and effect
during the Term ending January 31, 2022.

 

D.               Acceptance of Premises. Tenant acknowledges that the lease of
the Premises pursuant to this Amendment shall be on an “as-is” basis without
further obligation on Landlord’s part as to improvements whatsoever.

 

IV.       GENERAL.

 

A.               Effect of Amendment. The Lease shall remain in full force and
effect and unmodified except to the extent that it is modified by this
Amendment.

 

B.               Entire Agreement. This Amendment embodies the entire
understanding between Landlord and Tenant with respect to the modifications set
forth in "III. MODIFICATIONS" above and can be changed only by a writing signed
by Landlord and Tenant.

 

 

 



 1 

 

 

C.               Defined Terms. All words commencing with initial capital
letters in this Amendment and defined in the Lease shall have the same meaning
in this Amendment as in the Lease, unless they are otherwise defined in this
Amendment.

 

D.               Corporate and Partnership Authority. If Tenant is a corporation
or partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

E.               Counterparts; Digital Signatures. If this Amendment is executed
in counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment. In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

 



F.               California Certified Access Specialist Inspection. Pursuant to
California Civil Code § 1938, Landlord hereby states that the Premises have not
undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52(a)(3)). Pursuant to Section 1938 of the California
Civil Code, Landlord hereby provides the following notification to Tenant: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction related
accessibility standards within the premises.”

 

G.              Brokers. Article 18 of the Lease is amended to provide that the
parties recognize the following parties as the brokers who negotiated this
Amendment, and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Newmark Knight Frank (“Tenant’s Broker”) is the agent
of Tenant exclusively. By the execution of this Amendment, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified
herein, which acknowledgement and confirmation is expressly made for the benefit
of Tenant’s Broker. If there is no Tenant’s Broker so identified herein, then
such acknowledgement and confirmation is expressly made for the benefit of
Landlord’s Broker. By the execution of this Amendment, Landlord and Tenant are
executing the confirmation of the agency relationships set forth herein. The
warranty and indemnity provisions of Article 18 of the Lease, as amended hereby,
shall be binding and enforceable in connection with the negotiation of this
Amendment.

 

V.       EXECUTION.

 

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 



LANDLORD: TENANT:     IRVINE BUSINESS CENTER LLC, a Delaware limited liability
company LANTRONIX, INC., a Delaware corporation     By: /s/ Steven M. Case By:
/s/ Jeremy Whitaker        Steven M. Case Printed Name: Jeremy Whitaker
       Executive Vice President Title: Chief Financial Officer        Office
Properties           By: /s/ Holly McManus By: ________________________
       Holly McManus Printed Name: ________________        Vice President,
Operations Title: _______________________        Office Properties  

 

 

 

 